



COURT OF APPEAL FOR ONTARIO

CITATION: EllisDon Corporation v. Ontario Sheet Metal
    Workers' and Roofers' Conference and International Brotherhood of Electrical
    Workers, Local 586, 2014 ONCA 801

DATE: 20141117

DOCKET: C58371

MacFarland, LaForme and Lauwers JJ.A.

BETWEEN

EllisDon Corporation

Applicant

(Respondent)

and

Ontario Sheet Metal Workers and Roofers
    Conference and International Brotherhood of Electrical Workers, Local 586

Respondents

(Appellants)

and

Ontario Labour Relations
    Board

Respondent

(Respondent)

AND BETWEEN

Ontario Sheet Metal Workers
    and Roofers Conference and International Brotherhood of Electrical Workers,
    Local 586

Applicants

(Appellants)

and

EllisDon Corporation and
    Ontario Labour Relations Board

Respondents

(Respondents)

Ronald Lebi and Stephen Wahl, for the appellants, Ontario
    Sheet Metal Workers and Roofers Conference and International Brotherhood of
    Electrical Workers, Local 586

Alan J. Lenczner, Q.C. and Mark D. Contini for the
    respondent, EllisDon Corporation

Leonard Marvy, for the respondent, Ontario Labour
    Relations Board

Heard: October 8, 2014

On appeal from the judgment of the Divisional Court (Anne
    M. Molloy, Thomas R. Lederer and C. William Hourigan JJ.), dated September 27,
    2013, with reasons reported at 2013 ONSC 5808, on judicial review of decisions
    of Vice-Chair David A. McKee of the Ontario Labour Relations Board dated February
    13, 2012, reported at [2012] O.L.R.D. No. 480, and May 1, 2012, reported at [2012]
    O.L.R.D. No. 1491.

Lauwers J.A.:

[1]

This appeal, brought by the appellant unions, concerns the degree of
    deference owed by the court to a decision of the Ontario Labour Relations Board
    (the Board) under the principles expressed by the Supreme Court of Canada in
Dunsmuir
    v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R. 190.

[2]

There are two issues under appeal. The first is whether the majority of
    the Divisional Court erred in concluding that the 1958 Sarnia Working Agreement
    (the SWA) was inadmissible as evidence in a Board hearing. The SWA was a
    working agreement signed in Sarnia by representatives of EllisDon and the
    Building and Construction Trades Council of Sarnia and Lambton County (the
    Sarnia Building Trades Council) in 1958. I conclude that the Divisional Court
    erred in substituting its own decision on the admissibility of the SWA for that
    of the Board.

[3]

The second issue is whether the Divisional Court erred in varying the
    remedy granted by the Board. Again, I conclude that the court erred in so
    doing.

[4]

Consequently, for the reasons set out below, I would allow the appeal
    and restore the decision of the Board. I begin by setting out the context, and
    then turn to the analysis.

The Context

(1)

What is at Issue?

[5]

The SWA contains a provision obliging EllisDon to engage only sheet
    metal and electrical contractors and sub-contractors whose employees are
    members of the appellant unions. If the SWA has force as a province-wide agreement
    binding EllisDon under s.151(2) of the Ontario
Labour Relations Act
,
    1995, S.O. 1995, c. 1, Sched. A (the O
LRA)
, its competitors will be
    free to engage contractors and sub-contractors who are not unionized, but
    EllisDon will not. It will be the only general contractor in the province in
    this position. As a result, EllisDon claims it would be effectively excluded
    from bidding fairly and competitively for contracts outside of the Greater
    Toronto Area.

[6]

I begin with a historical discussion to explain the significance of the
    SWA.

(2)

Working Agreements and the Ontario
Labour Relations Act

[7]

The construction industry has long presented unique challenges for
    labour relations. The transitory nature of the industry, which involves
    employees moving between multiple short-term projects in a variety of
    locations, renders the traditional labour relations regime established in the
    manufacturing context difficult to apply, and often ineffective (Jeffrey Sack
    and C. Michael Mitchell,
Ontario Labour Relations Board: Law and Practice
,
    loose-leaf (Toronto: Butterworths, 1985), at para. 10.2). Historically, a
    particular concern was the fragmentation of collective bargaining by trade and
    geographic area. This caused considerable tension between management and
    labour, since it facilitated frequent work stoppages and made the timing of
    project completion unpredictable (Sack & Mitchell, at p. 10.95; George
    Adams,
Canadian Labour Law
, loose-leaf, 2nd ed. (Aurora: Canada Law
    Book, 1993), at p. 15-1).

[8]

In an effort to remedy these problems, in 1977 the Ontario legislature
    adopted some of the recommendations of the Ministry of Labours Report of the
    Industrial Inquiry Commission into Bargaining Patterns in the Construction
    Industry in Ontario (D.E. Franks, 1976) by amending the former
Labour
    Relations Act

to establish mandatory province-wide bargaining by
    trade for the industrial, commercial, and institutional (ICI) sector of the
    construction industry (Sack & Mitchell, at para. 10.3). These provisions
    are reflected in the current OLRA starting at s. 151. The result was a
    consolidation of bargaining rights, with bargaining conducted by
    ministerially-designated employer and employee bargaining agencies for each
    trade. These agencies are responsible for executing a single collective
    agreement applicable to the relevant trade province-wide.

[9]

However, the 1977 amendments did not expand the scope of existing
    bargaining rights. Although the bargaining process in the ICI sector was now to
    be conducted on a province-wide basis, the collective agreement that emerged
    from this bargaining process applied only in areas where a union had
    established local bargaining rights through certification or voluntary
    recognition. The fragmentation and associated problems the new legislative
    scheme sought to address were not entirely eliminated (Adams, at p.

15-49;
The Honourable
Mr. Michael Harris Premier of Ontario
,
    [2001] OLRB Rep. May/June 767, at paras. 33-37).

[10]

To
    address these continuing problems, the legislature enacted further amendments
    in 1979 and 1980. The most significant amendment for the purpose of this appeal
    is reflected in s. 151(2) of the current version of the OLRA, which provides:

Where an employer is represented by a designated or accredited
    employer bargaining agency, the employer shall be deemed to have recognized all
    of the affiliated bargaining agents represented by a designated or certified
    employee bargaining agency that bargains with the employer bargaining agency as
    the bargaining agents for the purpose of collective bargaining in their
    respective geographic jurisdictions in respect of the employees of the employer
    employed in the industrial, commercial or institutional sector of the
    construction industry, referred to in the definition of sector in section
    126, except those employees for whom a trade union other than one of the
    affiliated bargaining agents holds bargaining rights.

[11]

The
    initial version of s. 151(2) deemed, as the section continues to do, that if a
    union local operating in the ICI sector had bargaining rights in
any
geographic area, those rights were expanded to all other locals affiliated with
    that union across the province. Employers were required to recognize all such provincial
    affiliates and adhere to the terms of the applicable collective agreement (Sack
    & Mitchell, at para. 10.118). As a result, both the bargaining rights and
    the bargaining process in the ICI sector became truly province-wide.

[12]

These
    legislated changes are relevant to this appeal due to their potential impact on
    working agreements, such as the SWA. A number of similar working agreements were
    concluded in the 1960s and 1970s between contractors and building trade
    councils representing collections of local unions in various parts of the
    province. After the statutory expansion of bargaining rights under OLRA s. 151(2),
    the question arose as to whether these working agreements were voluntary
    recognition agreements giving rise to bargaining rights for the unions
    affiliated with the signatory councils. In a series of decisions the Board
    determined that working agreements from the Toronto area did indeed give rise
    to bargaining rights, and that s. 151(2) expanded these rights province-wide
    (see
M.J. Guthrie Construction Ltd.
, [1984] OLRB Rep. Jan. 50;
Harbridge
    & Cross Ltd
.
, [1988] OLRB Rep. April 391;
Ellis-Don Limited
,
    [1992] ORLB Rep. Feb. 147). The bargaining rights reflected in those
    working agreements applied to all Ontario locals of the unions affiliated with
    the signatory council, and affects EllisDon, which operates in the ICI sector.

[13]

I
    now turn to the background and contents of the SWA.

(3)

The Background of the SWA

[14]

The
    source of the dispute between the parties is the SWA. The original version of
    the SWA has been lost, and its signatories are dead. The document came to the
    attention of the appellant unions when a copy was found in the offices of a
    union associated with the Sarnia Building Trades Council. As the Board stated,
    the unions quite literally found a document, or at least a photocopy of the
    document in an old box of files (OLRB decision dated February 13, 2012, at
    para. 32). None of the parties presented evidence regarding negotiations
    leading up to the SWA or its execution. The document appears to have been
    forgotten for a number of years.

[15]

The
    general purpose of the SWA, as set out in the document itself, was the
    establishment of mutually satisfactory relations between [EllisDon] and the
    affiliated Local Unions to this Council. The SWA also provides that EllisDon
    recognizes each affiliated Union as the collective bargaining agency for their
    respective crafts. As the Board noted, the language of the SWA is virtually
    identical to the wording of the Toronto Working Agreement (the TWA, a similar
    document to the SWA), and is in the abstract  precisely the type of document
    that the Board has found to be a voluntary recognition agreement that creates
    bargaining rights for a trade union with respect to the employees of an
    employer. (OLRB decision dated February 13, 2012, at paras. 22-23)

(4)

The Dispute before the Board

[16]

In
    June 2005 and December 2008, the Ontario Sheet Metal Workers and Roofers
    Conference (the Conference) and the International Brotherhood of Electrical
    Workers, Local 586 (the IBEW) referred separate grievances against EllisDon
    to the Board under s.133 of the OLRA. They grieved EllisDons engagement of
    sub-contractors who employed non-unionized workers on construction projects in
    Hamilton (in the case of the Conference) and in Ottawa (in the case of the
    IBEW). The unions claimed that this violated their province-wide bargaining rights
    under the SWA, which gets its geographic reach from s. 151(2) of the OLRA.

[17]

EllisDon
    disputed the authenticity and admissibility of the SWA. Alternatively, EllisDon
    claimed that even if the SWA was authentic, admissible, and gave rise to bargaining
    rights, the appellant unions made representations in 2000 that they would not
    enforce their bargaining rights under the SWA and accordingly should be
    estopped from relying on its provisions.

[18]

In
    its decision dated February 13, 2012,the Board found that the SWA was
    admissible and that it created bargaining rights which EllisDon had breached.

[19]

The
    Board concluded the SWA was admissible as a business record under s. 35 of
    the
Evidence Act
, R.S.O. 1990, c. E. 23. The Board listed the required
    elements and concluded they were all satisfied in the circumstances: the documents
    signatories were identified and thus proven, it was part of the regular
    business of the Sarnia Building Trades Council to enter into this sort of
    agreement, and the copy of the document was found in a location where one would
    expect to find it.

[20]

The
    Board also concluded the SWA was admissible as an ancient document. It was at
    least 30 years old, was produced from proper custody, and there were no
    suspicious circumstances surrounding its creation or storage. As a result, the
    elements of this test were established as well. The fact that the original
    document could not be located was insignificant since the circumstantial
    evidence provided sufficient proof that the copy was accurate.

[21]

After
    admitting the SWA into evidence, the Board turned to consider whether it gave
    rise to bargaining rights on a province-wide basis. It concluded the SWA was a
    voluntary recognition agreement within the meaning of s. 158 of the OLRA and
    that it reflected an intention to establish bargaining rights. At the time of
    its execution, these bargaining rights applied only between EllisDon and the
    Sarnia locals of the Conference and the IBEW. As a result of statutory changes
    to the OLRA, the rights reflected in the SWA were deemed to apply to all locals
    affiliated with the signatory unions within Ontario, and EllisDon was accordingly
    bound by the agreement throughout the entire province.

[22]

However,
    the Board also found that in 2000, the unions agreed not to rely on their
    bargaining rights under the SWA. In the late 1990s and early 2000s construction
    contractors and building trades unions were engaged in ongoing discussions
    regarding potential changes to the OLRA. EllisDon had been leading a group of
    general contractors who were lobbying the provincial government for legislative
    changes to limit the reach of provincial working agreements.

[23]

The
    Board found that it was in the course of these negotiations that a
    representative of the unions had assured a representative from EllisDon that
    the unions would not
seek to enforce the SWA
    outside of the Sarnia area. The Board found on the evidence before it that the
    union representative had said words to the effect that 
while they would give nothing in writing, the Building Trades would not
    use the Sarnia Working Agreement to recreate the situation that the Toronto
    Working Agreement produced, and thus torpedo the understanding that they had.
    Whatever the precise words used, they had the desired effect of deflecting
    Ellis Don's concern about the Sarnia Working Agreement and not widening the
    discussions with the government.
 (Para. 100)

[24]

Relying
    on this representation by the unions, EllisDon altered its lobbying position. As
    a result, the Board imposed a remedy that estopped the unions from enforcing
    the SWA for two years. The Board concluded that this would be a sufficient period
    of time for EllisDon to again seek the legislative change to restrict the geographic
    reach of the SWA that it might have pursued and obtained in 2000 had the impugned
    representation not been made.

[25]

The
    unions filed fresh evidence on appeal about the interplay between the draft
    bill that would have allowed for the making of a regulation to limit bargaining
    rights created by the SWA and these proceedings. It established that the
    provincial government had a bill ready for third reading that made the legislative
    changes sought by EllisDon. The bill was withdrawn by the government in 2013 as
    a direct result of the Divisional Courts decision below. This fresh evidence
    meets the test for admissibility set out in
R. v. Palmer
, (1979),
    [1980] 1 S.C.R. 759 (S.C.C.), at 775: it could not have been adduced before the
    Board, it is relevant and credible, and it could reasonably have affected the
    Boards decision.

(5)

The Decision of the Divisional Court

[26]

The
    majority of the Divisional Court found that the Board erred by admitting the
    SWA into evidence as a business record under s. 35 of the
Evidence Act
,
    R.S.O. 1990, c. E. 23, and under the ancient documents exception to the
    hearsay rule.

[27]

With
    respect to the
Evidence Act
,
the majority of the Divisional
    Court found that the Board had impermissibly stretched the legal meaning of
    business record. The majority found that the SWA was not an original
    document, it was not found in a place where one would expect to find it, there
    was no basis for saying the copy filed with the Board was made in the ordinary
    course of business, the integrity of the document was in question, and there
    was no institutional memory of surrounding events that might have provided
    evidence of reliability. Further, the majority found that the Board had not
    considered the reliability of this document before admitting it into evidence,
    which was an error of law. The majority concluded that the Boards reasoning
    with respect to the ancient documents exception suffered from similar problems.

[28]

The
    majority refused to consider whether the SWA was admissible under ss. 48(12)(f)
    and 111(2)(e) of the OLRA, set out below, which allow the Board to admit evidence
    that the Board "in its discretion considers proper, whether admissible in
    a court of law or not." The majority would have remitted the issue of
    admissibility to the Board for reconsideration, but did not do so for reasons
    discussed below. Hourigan J. disagreed with the majority on the issue of
    admissibility. He concluded that every decision by the Board to admit evidence
    is an exercise of its statutory discretion, whether or not the Boards reasons
    referenced the applicable provision. In his view, the Boards admission of the
    SWA into evidence was reasonable and was entitled to deference.

[29]

As
    for the remedy of estoppel, the Divisional Court found that the Board applied
    the correct legal test and reasonably concluded that the requisite elements
    were established. However, the Divisional Court disagreed with the Boards
    determination of the appropriate duration of the estoppel. It set aside the
    Boards remedy and imposed a permanent estoppel, on the basis that the
    political environment of 2000, which was favourable to EllisDons interests
    regarding the SWA, could not be recreated in 2013. In other words, EllisDon
    could not be restored to its previous position and the two-year estoppel
    imposed by the Board would be a useless remedy. Since the Divisional Court
    imposed a permanent estoppel, it found that there was no need to remit the issue
    of the admissibility of the SWA to the Board.


Analysis

Issue 1: Whether the Divisional
    Court ruled correctly that the SWA was inadmissible in evidence in a Board hearing

[30]

The
    unions argue that even if the Boards analysis of the business records and
    ancient documents exceptions was technically incorrect, the SWA was admissible
    under the Boards discretionary power under ss. 48(12)(f) and 111(2)(e) of the OLRA.

[31]

For
    the reasons that follow, I agree.

(1)

The Statutory Provisions

[32]

The
    OLRA contains two provisions regarding the discretion of arbitrators and the
    Board to admit evidence. The relevant sections provide:

48(12) An arbitrator or the chair of an arbitration board, as
    the case may be, has power,

(f) to accept the oral or written evidence as the arbitrator or
    the arbitration board, as the case may be, in its discretion considers proper,
    whether admissible in a court of law or not.

111(1) The Board shall exercise the powers and perform the
    duties that are conferred or imposed upon it by or under this Act.

(2) Without limiting the generality of subsection (1), the
    Board has power,

(e) to accept such oral or written evidence as it in its
    discretion considers proper, whether admissible in a court of law or not.

[33]

As Hourigan J. observed, at para. 130 of his reasons,
    it is a longstanding principle that 
these provisions
    mean exactly what they say. Boards and arbitrators are not bound by the rules
    of evidence and thus have a broad discretion regarding the admissibility of
    evidence.
 See
Re Noranda Metal Industries Ltd
.
(1983),
    44 O.R. (2d) 529 (C.A.), at para. 19.

(2)

The Applicable Principles of Administrative Law

[34]

This
    court must consider and give effect to the principles expressed by the Supreme
    Courts decisions in
Dunsmuir

and in
Newfoundland and
    Labrador Nurses' Union v. Newfoundland and Labrador (Treasury Board)
, 2011
    SCC 62, [2011] 3 S.C.R. 708. At para. 12 of
Newfoundland Nurses
,

Abella
    J. made the following comments:

It is important to emphasize the Court's endorsement of
    Professor Dyzenhaus's observation that the notion of deference to
    administrative tribunal decision-making requires "a respectful attention
    to the reasons offered or which could be offered in support of a
    decision". In his cited article, Professor Dyzenhaus explains how
    reasonableness applies to reasons as follows:

"Reasonable" means here that the reasons do in fact
    or in principle support the conclusion reached. That is, even if the reasons in
    fact given do not seem wholly adequate to support the decision,
the court must first seek to supplement them before it seeks to
    subvert them
. For if it is right that among the reasons for deference
    are the appointment of the tribunal and not the court as the front line
    adjudicator, the tribunal's proximity to the dispute, its expertise, etc, then
    it is also the case that its decision should be presumed to be correct even if
    its reasons are in some respects defective. [Emphasis added by Abella J.]

(David Dyzenhaus, "The Politics of Deference: Judicial
    Review and Democracy", in Michael Taggart, ed.,
The Province of
    Administrative Law
(1997), 279, at p. 304)

[35]

The
    majority and the minority of the Divisional Court parted company on the proper
    application of
Newfoundland Nurses

and Professor Dyzenhauss
    approach to the Board decision to admit the SWA into evidence.

(3)

The Boards Reasons

[36]

The
    Board reviewed the evidence of the creation and the history of the SWA in a careful
    and detailed manner and concluded that it was admissible both as a business
    record under s. 35 of the
Evidence Act
and under the ancient
    document exception to the hearsay rule. A summary of its observations is found
    at para 19:

What appears to be a "trued-up" copy is identical in
    wording to the original document between the Sarnia Building Trades Council and
    Finley-McLaughlan. That original document was found in the same storage area as
    the photocopy of the Working Agreement executed by R.T. Sheppard on behalf of
    Ellis Don. Indeed it was filed with the Board at the same time in 1958. In 1958
    this was the only way of creating a "true copy" since photocopies did
    not exist and Gestetner copiers were rare and impractical. Finally, when Ellis
    Don admitted in 1986 that the Sarnia Working Agreement had been executed by R.
    T. Sheppard, it must have concluded that there was a document in existence that
    could be called the Working Agreement between Ellis Don and the Building and
    Construction Trades Council of Sarnia and Lambton County dated October 24,
    1958. The document introduced in these proceedings was what the Unions had
    delivered to Ellis Don at that time, and Ellis Don has not suggested that it
    had any other document in its contemplation at the time it made the admission.

(4)

EllisDons Challenge

[37]

EllisDon
    challenges the Boards finding and urges this court to adopt the reasoning of
    the Divisional Court majority. EllisDon argues that Professor Dyzenhauss
    approach of supplementing the tribunals reasons cannot be invoked in this case
    to justify the Boards decision since those reasons contain no reference to the
    discretionary power on which the unions now rely. EllisDon relies on the
    majoritys comments, at para. 57, to the effect that, in order for the court to
    supplement a tribunals reasons, those reasons must articulate in some way the
    basis on which [the Board] considered the document to be admissible.

[38]

EllisDon
    draws on the majoritys distinction between, a complete absence of reasons
    (which may be a procedural fairness issue resulting in the decision being set
    aside) and reasons which are said to be insufficient. As the majority added:
    Where there are
some
reasons, the issue is not
    procedural fairness, but reasonableness, and in particular whether the decision
    can be said to be justifiable, intelligible and transparent within the meaning
    of those terms in
Dunsmuir
.


(Para. 54) EllisDon submits
    that the Boards reasons are, on this standard, inadequate.

[39]

EllisDon
    argues that the Boards failure to refer to its discretionary power to admit
    evidence means that this court cannot know whether it would have admitted the SWA
    on that basis, had the Board not admitted it as a business record or as an
    ancient document. EllisDon urges this court to adopt the conclusion reached by
    the majority of the Divisional Court that since the reasons given by the Board
    were not supportable, the document was therefore inadmissible. (Para. 59)

(5)

Discussion

[40]

The
    Supreme Court has recognized that the unique context of labour relations
    requires that arbitrators and labour boards receive a high degree of deference
    on judicial review (
Ivanhoe Inc. v. UFCW, Local 500
, 2001 SCC 47, [2001]
    2 S.C.R. 565, at para. 47;
M.A.H.C.P. v. Nor-Man Regional Health Authority
    Inc
.
, 2011 SCC 59, [2011] 3 S.C.R. 616, at para. 51). The
    Divisional Courts decision must be assessed in light of these principles. Given
    the OLRBs established and recognized expertise in the complex and sensitive
    field of labour law, the applicable standard of review is reasonableness (
International
    Brotherhood of Electrical Workers, Local 1739 v. International Brotherhood of
    Electrical Workers
(2007), 86 O.R. (3d) 508 (Div. Ct.), at para. 47).

[41]

I
    make three observations about the line of reasoning adopted by the majority and
    urged on us by EllisDon. First, the adequacy of reasons is no longer a
    stand-alone basis for judicial review of an expert tribunal (
Newfoundland Nurses
,
    at para. 14).

[42]

Second,
    although
Newfoundland Nurses

contemplates that a reviewing
    court could supplement a tribunals reasons, a court should not substitute its own
    decision for that of an administrative tribunal in a way that casts aside an
    unreasonable chain of analysis in favour of the courts own rationale for the
    result, as Rothstein J. noted in
Alberta (Information and Privacy
    Commissioner) v. Alberta Teachers Association,
2011 SCC 61, [2011] 3
    S.C.R. 654, at para 54. See also
Lemus v. Canada (Citizenship and
    Immigration)
, 2014 FCA 114, 372 D.L.R. (4th) 567, at paras. 29-33. But I
    find nothing unreasonable in the Boards chain of reasoning about the
    admissibility of the SWA.

[43]

Third,
    and relatedly, where a tribunals reasons are sparse, a reviewing court must be
    leery about probing the evidentiary record in order to save the decision. See
Lemus
at paras. 29-31 and 35. But this case is not an instance in which the tribunals
    reasons are sparse and its logic hidden; the exercise here is much more
    conventional. The Boards reasons fall well within the description in
Newfoundland
    Nurses
since they allow a reviewing court to understand why the tribunal
    made its decision and permit it to determine whether the conclusion is within the
    range of acceptable outcomes. (Para. 16)

[44]

This
    is consistent with the approach taken by Hourigan J. in the Divisional Court
    decision. I agree with his observation that read purposively, the Vice-Chair's
    analysis  is really nothing more than a determination that the reliability and
    authenticity of the documents had been proven to his satisfaction. (Para. 136)
    I also agree that such a purposive analysis of the Boards reasons does not
    cross the line to a re-writing of the decision. Consideration of the Boards reasons
    as a whole fully supports Hourigan J.s conclusion:

In these circumstances there were sufficient guarantees of the
    authenticity and reliability of the document to warrant its admission. The
    decision was therefore reasonable. Moreover, even though the basis for
    admission were not correctly articulated, given the Vice- Chair's statutory
    power to admit the document into evidence regardless of whether it would be
    admissible in court, I find that the admission of the document does not
    constitute an error of law. (Para. 137)

[45]

Hourigan
    J. pointed out, at paras 133-4, that the evidentiary context includes a 1987
    exchange of letters between the respective counsel for EllisDon and the Sarnia
    Building Trades Council in which EllisDon agreed to the filing of the SWA in an
    arbitration without formal proof. Moreover, it would be inconsistent to find the
    SWA to be inadmissible in a hearing in which EllisDon was arguing that it had
    reached a binding arrangement that the unions would not rely on the SWA.

[46]

In
    my view, the majority of the Divisional Court took too formalistic a view of
    the Boards decision on the admissibility of the SWA. A reviewing court is
    obliged to discern the tribunals implicit reasons, having regard to the context
    and the evidentiary record, where the express reasons fall short. As Hourigan J.
    explained, the entire thrust of the Boards analysis of the SWA as a business
    record and as an ancient document was aimed at determining its authenticity and
    reliability. It was appropriate to invoke the Boards statutory discretion under
    ss. 48 and 111 of the OLRA in concluding the Board was justified in
    admitting the SWA. Doing so was entirely consistent with the approach taken by
    the Supreme Court in both
Dunsmuir and Newfoundland Nurses
.

[47]

I
    also observe that as a matter of logic, the tests considered by the Board for admitting
    the SWA as a business record or as an ancient document were more rigorous than
    any test under ss. 48 and 111 of the OLRA. While the business records and
    ancient documents rules impose a set of requirements that must be satisfied in
    order for a document to be admitted in a court of law, the relevant OLRA
    provisions allow an arbitrator or the Board to use its discretion to moderate any
    strict legal requirements. One could easily infer that the Board was exercising
    this moderated authority when it noted, at para.15, that: Some of this
    argument [by EllisDon] is an excessively exacting application of the standards
    set by section 35 [of the
Evidence Act
]. Given that the Board
    determined the SWA was admissible on the more exacting legal standards, it is
    reasonable for this court to infer that it would have invoked its discretionary
    authority to admit the SWA into evidence, had it occurred to the Board as being
    necessary in light of its substantive admissibility decision.

[48]

I
    conclude that the SWA was properly admitted into evidence by the Board.

Issue 2: Whether the Divisional
    Court was correct in varying the remedy granted by the Board

[49]

The
    second issue contains two sub-issues. The first, raised by the unions, is
    whether the Board reasonably found that an estoppel was warranted. The second
    is the appropriate duration of the estoppel.

(a)

Was the Estoppel Warranted?

[50]

I
    begin by setting the context for the estoppel argument. In the late 1990s, EllisDon
    led the successful lobbying effort by a number of general contractors to convince
    the provincial government to limit the geographic scope of the Toronto Working
    Agreement (the TWA) to the Greater Toronto Area. The TWA had the same provision
    as the SWA by which general contractors agreed to engage only contractors and
    sub-contractors whose employees were members of the union signatories, and, by
    operation of law, the TWA had also been extended to the entire province by the
    initial version of
OLRA
s.151(2). However, unlike the SWA, which bound only
    EllisDon, the TWA applied to a number of other general contractors. The general
    contractors and the unions negotiated to reach a compromise that they put to the
    provincial government regarding the TWA. The result was a time-limited
    amendment to the OLRA and a regulation (explained by the Board at para. 114) that
    limited the geographic reach of the TWA to the GTA. This regulation did not
    address or have any impact on the SWA.

[51]

Since
    EllisDon was the only general contractor that had signed the SWA, during the provincial
    negotiations it conducted sidebar discussions with the unions about the SWA.
    These discussions gave rise to the representation at issue in this appeal. The Board
    set out the facts related to the estoppel in great detail at paras. 69-111, and
    found that a representative of the building trades unions told an EllisDon representative
    that, although he could not publicly promise to restrict the application of the
    SWA to the Sarnia area, the unions would not actively promote or rely on the
    Agreement.

[52]

Relying
    on this representation by the unions, EllisDon abandoned its efforts to obtain
    a legislative restriction on the geographic scope of the SWA. The Board concluded
    that this change in EllisDons lobbying position was prejudicial, since the
    company lost an opportunity to obtain legislative change.

[53]

The
    Boards conclusion, which is well supported by the evidence that it recited,
    was as follows:

I find that the representation was made, by the Unions that
    might then have claimed and now do claim bargaining rights through the Sarnia
    Working Agreement to Ellis Don, the employer party to that agreement. They
    represented that they would not enforce bargaining rights arising out of the
    Sarnia Working Agreement beyond what was found in the 1987 Minutes of
    Settlement such that it would "torpedo" the effect of a modification
    to the Toronto Working Agreement. In reliance on that representation Ellis Don
    changed its bargaining and lobbying position with respect to legislative
    change. It did so to its detriment, as it then abandoned the only avenues that
    might have led to negating the effect of the Sarnia Working Agreement.
    (Para.111)

[54]

There
    is no merit to the unions submissions that the Board made palpable and
    overriding errors in its assessment of the evidence about the elements of
    estoppel. I agree with the Divisional Court that the Boards conclusions on the
    elements of estoppel are unassailable (para. 104), as is the Divisional Courts
    conclusion that:

[T]he Vice-Chair applied the general principles of estoppel,
    but he also considered how the doctrine fit within a labour law context and the
    political environment at the time. These are matters within his specialized
    area of expertise. Deference is required. (Para.103)

(b)

What is the Appropriate Length of the Estoppel?

[55]

The
    real issue on this ground of appeal is about the appropriate duration of the
    estoppel. The unions argue it should be no longer than the two years imposed by
    the Board, while EllisDon supports the permanent estoppel ordered by the
    Divisional Court. If the unions are successful and EllisDon fails to secure
    legislated relief, then after the estoppel expires the SWA would come into full
    force across Ontario against only EllisDon.

[56]

The
    standard of judicial review of a Board remedy is reasonableness. The remedy
    granted by the Board is to be accorded a high degree of deference (
Nor-Man
,
    at para. 51). Further, the reviewing court is only justified in substituting its
    remedy for the one granted by the tribunal in exceptional circumstances (
Giguère
    v. Chambre des notaires du Québec
, 2004 SCC 1, [2004] 1 S.C.R. 3, at
    paras. 66-68). In most cases the appropriate course of action for an unreasonable
    remedy is to remit the matter to the tribunal.

[57]

In
    my view, the Divisional Court erred in failing to show due deference in finding
    the Boards remedy of a two-year estoppel to be unreasonable and substituting a
    permanent estoppel.

[58]

The
    Board discussed the duration of the estoppel from paras. 112 to 120, and again
    in its follow-up decision
dated May 1, 2012.
The
    Board found that what EllisDon had lost as the result of the union
    representation was the opportunity to seek legislative change. (Para. 114)
    More specifically, EllisDon lost the opportunity to seek the expansion of the
    scope of the Regulation that limited the reach of the TWA to include the SWA.

[59]

The
    Board considered the range of possible estoppel durations, from a permanent
    estoppel (at para. 112) to the shorter durations typically applied in labour cases
     such as to the end of the relevant construction contract or collective
    agreement (at para. 113). It found that permanent estoppel was not appropriate
    because it was not clear that EllisDon would have been successful in 1999-2000
    in negotiating geographic limits for the SWA.

[60]

The
    Board was uncomfortable in assessing the political situation and hypothetical
    outcomes. Nonetheless, it recognized that the government of the day in
    1999-2000  when most of these negotiations took place  might well have been
    more sympathetic to EllisDon than the current government and that there is
    less political pressure behind the issue now. (Para. 117) Having outlined its
    considerations in detail, the Board concluded:

The overall lobbying took from April of 1997 (the first meeting
    with someone for the Ministry of Labour) to April 2001 (when the regulation was
    promulgated). However, the significant lobbying took place in the two years of
    1999 to 2000, and the manner in which the change was made is now identified.
    Hence the same two year time period is appropriate here. (Para. 119)

[61]

In
    the follow-up decision, the Board varied the terms of the estoppel to take
    account of EllisDons business reality. It provided that the estoppel would
    apply to any project commenced by Ellis Don or in respect of which it has made
    a firm and irrevocable bid to a project sponsor, owner, or other source of work
    on or before February 13, 2014. (Para. 22) The Board was alive to the impact of
    the decision on EllisDon, and that it would be the only general contractor
    bound to hire unionized contractors across Ontario (Para. 119).

[62]

It
    cannot be denied that the Board carefully considered all of the relevant
    factors and the full range of remedial options available. It set these options
    out clearly, and then made its final decision, as it was obliged to do under
    the legislative scheme. The obligatory qualities of justification, transparency
    and intelligibility within the decision-making process are plainly present in the
    Boards reasons, and the decision falls within a range of possible, acceptable
    outcomes which are defensible in respect of the facts and law, consistent with
    the
e desiderata
in
Dunsmuir
, at para. 47.

[63]

The
    Divisional Courts finding that the Boards remedy was unreasonable is based on
    its political prognostication that EllisDons efforts to achieve a legislative
    limitation on the SWA would not succeed in the present political climate. With
    respect, however, in our understanding of the doctrine of separation of powers,
    it is not the courts function to exercise judicial authority based on political
    prognostication. The problem in this case is statutory and legislative, as is
    any possible permanent solution. The Board recognized that it had the mandate under
    the OLRA to reach a decision that would respect the provisions of the OLRA as
    well as the legislative process. It imposed a time-limited estoppel to allow
    that process to unfold, while saving EllisDon harmless temporarily. That remedy
    was not unreasonable and judicial deference is due.

Disposition

[64]

For
    these reasons, I would allow the appeal and restore the decisions of the Board,
    with costs of the appeal payable to the appellants in the amount of $10,000
    all-inclusive. By agreement of the parties, the costs award in the Divisional
    Court will stand, but will be reduced to $3,750, all-inclusive.

Released:  November 17, 2014 PL

P.
    Lauwers J.A.

I
    agree J. MacFarland J.A.

I
    agree H.S. LaForme J.A.


